Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 1 of 12

                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                CASE NO. 18-20522-CR-ALTONAGA/GOODMAN

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  BRYAN DENEUMOSTIER,

       Defendant.
  _________________________________/

       RESPONSE TO GOVERNMENT’S OBJECTIONS, CORRCTIONS TO
              THE PSI AND SENTENCING MEMORANDUM

         The defendant, Bryan Deneumostier, through undersigned counsel

  files this response to the government’s objection to the sentencing

  guidelines and sentencing memorandum seeking a sentence within the

  guidelines range as calculated by US Probation.



                      Corrections/Amendments to the PSI

       The following corrections/amendments to the PSI do not affect the

  guidelines calculation.

       Paragraph 82 – The PSI states that Mr. Deneumostier has scars on

  both wrists as a result of an accident with a mirror. Undersigned counsel

  recently learned that Mr. Deneumostier was ashamed to admit to the

  probation officer that the scars are the result not of an accident, but of a
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 2 of 12

  suicide attempt. He inflicted those wounds on the day after the search

  warrant was served on his home.

        Paragraph 84 – states that Mr. Deneumostier has no history of

  mental or emotional health issues. In fact, Mr. Deneumostier has suffered

  from and continues to suffer from depression and anxiety and believes that

  he would benefit from mental health treatment.



                         Sentence Recommendation

     Mr. Deneumostier seeks a sentence within the sentencing guidelines

  and in support of this request, proffers the following information to the

  Court.

                                  Background

     Mr. Deneumostier was brought to the United States in 1997 when he

  was 12 or 13 years old. Although he was brought here legally, he no longer

  has status in the United States. Mr. Deneumostier will be deported to

  Peru, a country he has not lived in for more than 20 years, at the

  conclusion of his sentence. Besides his father, who is discussed below and

  with whom he has had no contact since he was a child, Mr. Deneumostier

  has no family remaining in Peru. Consequently, he faces the prospect of

  rebuilding his life after his release from prison in a country he has not


                                         2
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 3 of 12

  lived in for many years and where he has no close friends or any family

  other than his father.

     Mr. Deneumostier has a serious and chronic drug addiction problem.

  For the past four years, he has regularly used methamphetamines and

  Xanax.     Mr. Deneumostier used these drugs to self-medicate his

  depression and anxiety issues.       Mr. Deneumostier has never received

  treatment for his substance abuse issues but is eager to receive it.

     Mr. Deneumostier had a very difficult early childhood.                  Mr.

  Deneumostier’s father was physically abusive toward him from at least as

  young as three years of age until Mr. Deneumostier’s mother divorced him

  when he was eight years old.          For those five formative years, Mr.

  Deneumostier lived in terror of his father’s violent rages and physical

  abuse.

     Mr. Deneumostier falls in criminal history category 1 and has zero

  criminal history points.    The only offense for which he was convicted,

  driving with a suspended license, occurred six years ago. He was stopped

  for a traffic infraction and immediately confessed to the officer that his

  license was expired. Although he was cited for several misdemeanors and

  what appear to be infractions, those cases were all dismissed.          Those

  contacts with the system occurred between ten and thirteen years ago.


                                         3
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 4 of 12

     Mr. Deneumostier is very remorseful for his actions in this case. The

  day that the search warrant was served on his home and he reflected on

  what he had done, he became very distraught and ultimately attempted to

  commit suicide. Mr. Deneumostier is no longer suicidal but is committed

  to do what he can to ameliorate the damage he has done. To the extent he

  is able, he has tried to assist defense counsel in locating websites still

  providing access to the videos he recorded in an effort to remove them from

  the internet.

     Mr. Deneumostier had a difficult childhood and has a serious substance

  abuse problem.       Although Mr. Deneumostier has had several minor

  contacts with the criminal justice system, he has a single misdemeanor

  conviction.     In addition to a significant term of imprisonment in this

  matter and the possibility of an additional sentence in an unrelated state

  matter, Mr. Deneumostier faces the certainty of being banished from the

  United States, the only country he has known since he was a child. Mr.

  Deneumostier is extremely remorseful for his actions in this case. For

  these reasons, the defense respectfully requests that this Court impose a

  sentence within the sentencing guidelines range.




                                         4
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 5 of 12

         Response to the Government’s PSI Objections and
         request for a substantial upward variance or
         departure.

      Mr. Deneumostier placed ads on Craigslist where he listed himself as

  female, transsexual or male seeking other men for no-strings-attached

  anonymous sexual encounters in his home. Individuals responded to these

  ads and came to Mr. Deneumostier’s home.                              In some instances, Mr.

  Deneumostier would lead these individuals to believe that he was a

  married woman who was willing to engage in an illicit encounter with

  them.      These       individuals        would         often   have      little     or   no     verbal

  communication with Mr. Deneumostier once they arrived at his home.

  They would engage in a sex act and would leave with little or no words

  exchanged. In some instances, the sexual encounters took place through a

  “glory-hole.”1 In some instances, the men would sit in a chair, put on a pair

  of blacked-out goggles so they could not observe Mr. Deneumostier and

  frequently        voluntarily        bound       their     own      hands       or    allowed        Mr.

  Deneumostier to bind them. Mr. Deneumostier and the individual would

  then have a sexual encounter. As he admitted in his factual proffer, Mr.

  Deneumostier surreptitiously recorded many of these encounters and

  subsequently uploaded the videos to the internet.                            While there were a

  1 Miriam-webster.com defines glory hole as “a hole made through the partition of adjoining toilet stalls
  to enable homosexuals to perform fellatio anonymously.” In this instance, the hole was in a bathroom
  door in Mr. Deneumostier’s home.
                                                      5
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 6 of 12

  substantial number of videos uploaded, many of the individuals came to

  Mr. Deneumostier’s home on multiple occasions, consequently there are

  fewer victims than recordings.        Although the website to which Mr.

  Deneumostier provided videos has been shut down, some of the videos

  were “pirated” and have appeared on other websites. Undersigned counsel

  has contacted several websites which still display these videos and has

  requested that they be removed.

                                 UM1 and UM2

     The government refers to UM1 and UM2 as “unidentified victims – non-

  consensual sex with the defendant” in its request for the court to impose a

  sentence four to six times the sentence recommended under the sentencing

  guidelines and as a basis for applying a vulnerable victim enhancement to

  Mr. Deneumostier’s sentencing guidelines.          The government has not

  interviewed nor even identified UM1 and UM2 and consequently is

  speculating concerning what is taking place in the videos. In fact, UM1

  and UM2 were engaged in consensual sexual activity with Mr.

  Deneumostier. Mr. Deneumostier and UM1 and UM2 produced the video

  with the intent of possibly selling it to websites that specialize in a legal

  fetish involving men having sex with ostensibly “unconscious” or “sleeping”

  men. Both UM1 and UM2 had informed Mr.Deneumostier that this was a


                                         6
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 7 of 12

  fetish that they were interested in. As an example, sleepingmen.com is a

  website that features such videos. The individuals who participated in the

  videos were willing participants.     While the fetish may strike some as

  distasteful, it is legal and should not be a basis for an upward variance nor

  should it be a basis for a vulnerable victim enhancement.

                            Pending State Charges

     The government cites as a reason for an upward variance that Mr.

  Deneumostier has a pending case in state court where he has been

  charged with unlawful sexual activity with a specified minor.              Mr.

  Deneumostier objects to the use of these allegations as a basis for an

  upward variance. The events as described by the government involve Mr.

  Deneumostier allegedly having consensual sex with an individual he

  believed to be 19. The encounter took place at a hotel and there is no

  allegation that the encounter was videotaped.            The encounter was

  unrelated to the charges in this case. There is nothing to suggest that this

  encounter is relevant conduct in the instant case.

     United States Sentencing Guideline §1B1.3(a)(1)(A) defines relevant

  conduct as “all acts and omissions committed, aided, abetted, counseled,

  commanded, induced, procured, or willfully caused by the defendant that

  occurred during the commission of the offense of conviction, in preparation


                                         7
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 8 of 12

  for that offense, or in the course of attempting to avoid detection or

  responsibility for that offense … .” For offenses to qualify as relevant

  conduct as “part of a common scheme or plan, they must be substantially

  connected to each other by at least one common factor, such as common

  victims, common accomplices, common purpose, or similar modus

  operandi.” USSG §1B1.3 application note B(i).         To qualify as relevant

  conduct as part of the same course of conduct, the allegations must be

  “sufficiently connected or related to each other as to warrant the

  conclusion that they are part of a single episode, spree, or ongoing series of

  offenses.” USSG §1B1.3 application note B(ii).

        Because the charges are pending in state court and because

  undersigned counsel does not represent Mr. Deneumostier in that matter,

  defense counsel is constrained regarding what can be said about the

  offense. Mr. Deneumostier has entered a not guilty plea in that matter,

  maintains his innocence and does not waive his Fifth Amendment

  privilege regarding the alleged offense. Assuming for the purpose of this

  memorandum that the charges had been proven, the incident that forms

  the basis of this charge is still not relevant conduct to the instant offense.

  There is nothing to suggest that the incident that forms the basis of the

  state charges is related to the instant offense. The alleged minor did not


                                         8
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 9 of 12

  contact Mr. Deneumostier as the result of a Craigslist ad. The alleged

  minor did not come to Mr. Deneumostier’s home nor was the encounter

  videotaped. Consequently, there is nothing to suggest that the incident

  pending in state court meets the criteria to qualify as relevant conduct.

        At the conclusion of this matter, Mr. Deneumostier will be returned

  to state court custody. State Circuit Court Judge Rodriguez-Fonts revoked

  Mr. Deneumostier’s bond that matter.          Should Mr. Deneumostier be

  convicted in the state court matter and should Judge Rodriguez-Fonts

  determine, based on the facts proven in that court, that an additional term

  of incarceration is warranted, he will have the option to impose a

  consecutive sentence.     The more appropriate time and place for the

  imposition of sentence for that offense, given that the case is pending and

  the charges have not been proven, is before the State Court judge.

                              Vulnerable victims

     The government seeks an enhancement to Mr. Deneumostier’s

  guidelines based on the vulnerable victim provision of § 3A1.1 of the

  sentencing guidelines. The government asserts that “Victim 4, Victim 2,

  UM1 and UM2 each qualify as vulnerable victims … .”               The defense

  objects.




                                         9
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 10 of 12

      A vulnerable victim is “a victim of the offense of conviction ... who is

   unusually vulnerable due to age, physical or mental condition, or who is

   otherwise particularly susceptible to the criminal conduct.” Id. § 3A1.1

   cmt. n.2. “The vulnerability that triggers § 3A1.1 must be an ‘unusual’

   vulnerability which is present in only some victims of that type of crime.”

   United States v. Birge, 830 F.3d 1229, 1231 (11th Cir. 2016) (quoting

   United States v. Davis, 967 F.2d 516, 524 (11th Cir. 1992)).

      As noted above, UM1 and UM2 were willing participants who knew

   they were being recorded and were not victims at all. Further, the videos

   involving them do not qualify as relevant conduct in the instant offense.

      There is no evidence to suggest that victims 2 and 4 were “unusually

   vulnerable” as that term is used in the Sentencing Guidelines. Victim 2

   was an adult at the time of the offense. And although victim 4 was 16, he

   presented himself as an adult.        Mr. Deneumostier sought attractive,

   physically fit younger adults. He did not seek out minors and had victim 4

   not convinced Mr. Deneumostier that he was an adult, Mr. Deneumostier

   would not have agreed to a liaison with him. Both individuals responded to

   a Craigslist ad and willingly participated in an anonymous sexual

   encounter with Mr. Deneumostier. When confronted, Mr. Deneumostier

   feared physical retaliation and made a threat which he did not carry out


                                         10
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 11 of 12

   and had no intention of carrying out. He merely feared for his safety. In

   short, there is no evidence to suggest that either individual had an

   “unusual vulnerability which is present in only some victims” of this type

   of crime. Birge, 830 F.3d at 1231. Consequently, the defense agrees with

   the probation officer that this enhancement should not be applied.

                                     Conclusion

      For the reasons stated, the Defense objects to the application of a two

   point “vulnerable victim” enhancement, objects to the Government’s

   motion for an upward variance and respectfully requests that the Court

   impose a sentence within the sentencing guidelines as calculated by US

   Probation.



                          Respectfully Submitted,

                          MICHAEL CARUSO
                          FEDERAL PUBLIC DEFENDER

                          BY:     s/R. D’Arsey Houlihan
                                R. D’Arsey Houlihan
                                Supervisory Assistant Federal Public Defender
                                Florida Bar No. 100536
                                150 W. Flagler Street, Suite 1700
                                Miami, Florida 33130-1556
                                (305) 530-7000
                                (305) 536-4559, Fax
                                E-Mail: d’arsey_houlihan@fd.org



                                         11
Case 1:18-cr-20522-CMA Document 38 Entered on FLSD Docket 11/29/2018 Page 12 of 12


                           CERTIFICATE OF SERVICE


         I HEREBY certify that on November 29, 2018, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify

   that the foregoing document is being served this day on all counsel of record via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some

   other authorized manner for those counsel or parties who are not authorized to

   receive electronically Notices of Electronic Filing.



                                        s/R. D’Arsey Houlihan




                                            12
